Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  July 01, 2015

The Court of Appeals hereby passes the following order:

A15I0218. TAMIKA FULLER v. C. B. BRIDGES;
A15I0219. T. F. R. v. U. R.

      In these applications for interlocutory appeal, the applicants mistakenly
identified the applications as discretionary. The applicants have filed a motion to
rename the documents as applications for interlocutory appeal.1 Those motions are
hereby GRANTED. Upon consideration of the applications for interlocutory appeal,
however, it is ordered that they be hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                                                            07/01/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        It is well-settled that, in construing pleadings, substance controls over
nomenclature. See Kuriatnyk v. Kuriatnyk, 286 Ga. 589, 590 (690 SE2d 397) (2010).
Here, the orders were clearly interlocutory and a certificate of immediate review was
included. Thus, regardless of nomenclature, we would construe the application as
interlocutory.